Case 1:20-cv-00807-JKB Document 49-6 Filed 11/05/20 Page 1 of 10




                 EXHIBIT 4
                                Michael
     Case 1:20-cv-00807-JKB Document    Brown
                                     49-6                        August
                                           Filed 11/05/20 Page 2 of 10 11, 2020

                                                                 Page 1

 1                UNITED STATES DISTRICT COURT FOR THE

 2                        DISTRICT OF MARYLAND

 3                         (Northern Division)

 4

 5      AMBIMJB, LLC.

 6

 7                      Plaintiff

 8

 9      v.                                            Civil Case No.

10                                                    1:20-cv-00807-JKB

11      STRATEGIC ARMORY CORPS, LLC

12

13                      Defendant

14      --------------------------------/

15                      The deposition by videoconference of

16      MICHAEL BROWN was held on Tuesday, August 11, 2020,

17      commencing at 9:25 a.m., virtual location, before

18      Robert A. Shocket, a Notary Public.

19

20

21      REPORTED BY: Robert A. Shocket




                              Veritext Legal Solutions
                           202-803-8830 -- 410-494-8300
                                Michael
     Case 1:20-cv-00807-JKB Document    Brown
                                     49-6                        August
                                           Filed 11/05/20 Page 3 of 10 11, 2020
                                                              Page 46                                                              Page 48
 1   services outside of the rifle industry?                             1      A      No, sir.
 2        A     We do. I have, I should say, just recently               2      Q.     Did AMBI design or work on any gas piston
 3   developed a filter adapter for the coronavirus for the              3   systems for Arsenal?
 4   surgeons to use in operating rooms.                                 4      A      Yes, sir.
 5        Q.    So does AMBI typically just charge by the                5      Q.     Did AMBI create any new designs of gas
 6   hour for its services?                                              6   piston systems for Arsenal?
 7        A     It normally didn't. Normally in the first,               7      A      Yes, the standard gas piston design.
 8   I would say the first five years we actually consulted              8      Q.     To the extent that AMBI created anything
 9   for a gun company and we charged an hourly rate but                 9   new for Arsenal, who owned it after creation?
10   not, we charged a flat hourly rate because that person             10      A      Arsenal.
11   was going to cover a flat rate for the year.                       11      Q.     Did any of the work for Arsenal result in
12        Q.    All right. Let me break that one down a                 12   the filing of patent applications?
13   little bit because I'm not sure I understand it. It                13      A      I don't believe so. I think -- wait a
14   sounds like AMBI had a particular customer, correct?               14   minute. There might be one, like a downward folding
15        A     Correct.                                                15   stock or something that I might have worked with them,
16        Q.    Who was that customer?                                  16   or he might have asked me if he could be part of it
17        A     In the beginning it was Arsenal Firearms.               17   because I designed something. But other than that,
18   Arsenal Firearms, USA.                                             18   that was, I don't think their, their name's not on the
19        Q.    And you say in the beginning; did Arsenal               19   patent, though.
20   Firearms change?                                                   20      Q.     How many patent applications are you
21        A     It changed to Archon.                                   21   identified on as an inventor?
                                                              Page 47                                                              Page 49

 1      Q.     And what does Arsenal Firearms distribute?                1        A     For AMBI or for Adcor?
 2      A      Pistols right now.                                        2        Q.    Well, let's start with Adcor.
 3      Q.     Did it also distribute other arms or rifles               3        A     I couldn't tell you. It's a lot. From the
 4   other than pistols?                                                 4   beverage, I have a lot in the beverage field and a lot
 5      A      Not that I know of.                                       5   in the gun field.
 6      Q.     Was there a time when Arsenal was AMBI's                  6        Q.    How about for AMBI?
 7   only client?                                                        7        A     AMBI, there's, there's I believe ten or
 8      A      Yes.                                                      8   eleven -- one, two, three, four, five, six, seven,
 9      Q.     For how long?                                             9   eight, nine -- I think there's ten, and I think there's
10      A      For about the first five years.                          10   an eleventh one that's pending.
11      Q.     So from roughly 2013 to 2018?                            11        Q.    And I presume you're identified as an
12      A      Correct.                                                 12   inventor on all of those?
13      Q.     And I just want to understand the general                13        A     Yeah, the one that's pending is identified
14   nature of the compensation. Did AMBI just charge                   14   for my son. He's the inventor on the one that's
15   Arsenal a flat yearly fee for its services?                        15   pending.
16      A      Correct. They were willing to fill our                   16        Q.    Other than the patent at issue here, do any
17   time for the year so we charged them a flat rate no                17   of those patents relate to gas piston systems?
18   matter how much we worked on something or how little we            18        A     Just the patent that you're dealing with,
19   worked on something.                                               19   with this, this lawsuit.
20      Q.     Did AMBI have a written agreement with                   20        Q.    Right. And that's U.S. Patent 9,816,769,
21   Arsenal?                                                           21   correct?

                                                                                                                  13 (Pages 46 - 49)
                                                        Veritext Legal Solutions
                                Michael
     Case 1:20-cv-00807-JKB Document    Brown
                                     49-6                        August
                                           Filed 11/05/20 Page 4 of 10 11, 2020
                                                            Page 90                                                               Page 92

 1   will keep carbon from under the rails and out of the              1      Q.      At the time when -- did you write this
 2   upper receiver assembly." So, AMBI believed that this             2   document?
 3   system was unique because it exhausted excess gas out             3      A       Actually my son wrote it for me.
 4   of the front of the rifle?                                        4      Q.      Which son?
 5       A     In its own way, yes.                                    5      A       Ryan.
 6       Q.    And what were the problems with exhaust                 6      Q.      But you agreed with it when it was written,
 7   coming out of other parts of the rifle?                           7   correct?
 8       A     An example, the heat underneath the                     8      A       Correct.
 9   handguards, the carbon issues build up everywhere.                9      Q.      And what led you to believe at that time
10   When they exhaust behind the gas block there's chances           10   that it could be added under all rail systems on AR-15
11   that the carbon gets on the glass. When I say glass              11   or AR-10 platforms?
12   I'm talking about scopes, optics, things of that                 12      A       That terminology was all the rail systems
13   nature.                                                          13   that I actually sampled and actually saw dimensionally.
14       Q.    What about, were there any problems with               14      Q.      What systems, what handguard systems or
15   exhausts being vented out the sides?                             15   rail systems had you sampled?
16       A     That could be the same issue.                          16      A       CMMG. I mean there's a list of them. I
17       Q.    So the handguards could get hot, which                 17   just, off the top of my head I can't give you all of
18   would make it difficult to shoot?                                18   them.
19       A     Yeah. I mean that would be the minor part              19      Q.      But when you say sampled does that mean you
20   of it, mainly the carbon issue, and then the actual,             20   had actually put them on a rifle with this gas piston
21   the hot air exhausting back where your hand, where your 21            system using those different handguards?
                                                            Page 91                                                               Page 93

 1   foregrip would be.                                                1      A       Some of them I did and some of them I know
 2       Q.    And if it exhausts out the top that could               2   that, their dimensions and that certain piston systems
 3   be an impediment to the shooter's sight, correct?                 3   that are same size as the AMBI system fit underneath
 4       A     Sight, optics, you know, and in some, and               4   there. So I know that I can attribute that we will fit
 5   grip, because some people put their grip over the top             5   in the same spot.
 6   with their hand.                                                  6      Q.      When this document was written how many
 7       Q.    Fair enough. And these were problems with               7   rail systems had AMBI actually installed on guns with
 8   gas piston systems that were known in the industry                8   bearing or incorporating the AMBI gas piston system?
 9   prior to 2016, right?                                             9      A       I couldn't tell you the number. It wasn't
10       A     Yes, sir.                                              10   a lot. It was maybe a half a dozen or so at the time.
11       Q.    This document in the third sentence says,              11      Q.      Is there a reason you didn't provide this
12   "This is low profile, durable and adjustable design              12   document to SAC prior to execution of the patent
13   that can be added under all rail systems on AR-15 or             13   purchase agreement?
14   AR-10 platform." Correct?                                        14      A       To my knowledge that document might have
15       A     That's what I say there.                               15   been made just before this, you know, to give to them
16       Q.    What, well is that true?                               16   with the TDP.
17       A     Well, of course it was, to my knowledge, at            17      Q.      What's a TDP?
18   the time when I wrote it, there was forty-some plus              18      A       Technical data package.
19   handguards done knowing that it would fit underneath of 19               Q.      And what would be included in the TDP?
20   it. I didn't, you know, it could be, as we know now,             20      A       Solid models, prints, blueprints. When I
21   it could have clearance issues on a certain rail.                21   say blueprints I should just say prints, and prints in

                                                                                                                24 (Pages 90 - 93)
                                                 Veritext Legal Solutions
                                Michael
     Case 1:20-cv-00807-JKB Document    Brown
                                     49-6                        August
                                           Filed 11/05/20 Page 5 of 10 11, 2020
                                                         Page 110                                                              Page 112

 1       Q.    Did you consult with Mr. Bellamy about                1       A     Yes, sir.
 2   that?                                                           2       Q.    But at that point it had not received
 3       A     No, I didn't. Actually, you know, I can't             3   payment in full, correct?
 4   answer that question. I can't answer it whether I -- I          4       A     Yes, sir. That's true.
 5   don't recall whether I asked him that, because I did            5       Q.    Why did AMBI assign over the patent prior
 6   have contacts with him on this.                                 6   to receiving the payment in full?
 7       Q.    Do you know whether SAC was represented by            7       A     I was there on September 17th, 2018. Mr.
 8   counsel?                                                        8   Kalua received the rifles and the parts, received the
 9       A     I don't know.                                         9   TDP. I showed him the patent and he requested to have
10       Q.    Did SAC request the payments be made over            10   it turned over. And I agreed to it. He promised me
11   25 months?                                                     11   that they were going to pay this thing off before the
12       A     That was their request.                              12   first quarter of 2019, and he requested to have that
13       Q.    Now, as I understand it, I just want to              13   patent assigned to SAC in good faith. I immediately
14   confirm, SAC made eleven payments, correct; they paid          14   said okay, I agree, and I called my patent attorney and
15   $1.1 million?                                                  15   had him start the process while I was out there.
16       A     Yes, sir.                                            16       Q.    So Mr. Kalua represented to you that the
17       Q.    Paragraph 2 says, upon receipt of the above          17   full purchase price of two and a half million dollars
18   payment in full, Assignor, which is AMBI, will assign          18   would be paid prior to the first quarter of 2019?
19   the patent to Assignee, who is SAC, correct?                   19       A     He told me it would be paid off early.
20            THE WITNESS: I don't know, I mean, I'm                20   That's what he told me.
21   talking --                                                     21       Q.    Do you have any writing that indicates
                                                         Page 111                                                              Page 113

 1            MR. TILLER: Okay. You're back.                         1   that?
 2            THE WITNESS: Yeah, then I seen that thing              2       A     No, sir, I don't.
 3   popped up. I think this only happens to the person              3            (Brown Exhibit 10 was marked for purposes
 4   who's being deposed. That's what it seems like. But             4   of identification.)
 5   anyway, can you repeat the question and I'll answer it          5       Q.    I would like you to take a look at what's
 6   again?                                                          6   been marked as Exhibit 10. For the record this is
 7            BY MR. TILLER:                                         7   Bates numbered AMBI 1593. Do you recognize this
 8       Q.    Yeah. Paragraph 2 says that upon receipt              8   document?
 9   of the payment in full AMBI will assign over the patent         9       A     Yes, I do.
10   to SAC, correct, essentially?                                  10       Q.    Who sent this email?
11       A     That's correct.                                      11       A     I did.
12            (Brown Exhibit 9 was marked for purposes of           12       Q.    And it was sent to Mr. Kalua on or about
13   identification.)                                               13   June 25th, 2018, correct?
14       Q.    Can you take a look at Exhibit 9? Do you             14       A     It was.
15   recognize that document?                                       15       Q.    And you'll see here that the, this is
16       A     I do.                                                16   before obviously the patent purchase agreement had been
17       Q.    And again, while it's not Bates numbered             17   signed?
18   this is the executed patent assignment that was                18       A     Correct.
19   included with the complaint, because this is the best          19       Q.    And you say "The patent system will ensure
20   copy we could find. AMBI assigned over the patent on           20   that Strategic Arms Corps will lead the way with new
21   September 17th, 2018, correct?                                 21   innovative technology." Do you see that?

                                                                                                            29 (Pages 110 - 113)
                                                 Veritext Legal Solutions
                                Michael
     Case 1:20-cv-00807-JKB Document    Brown
                                     49-6                        August
                                           Filed 11/05/20 Page 6 of 10 11, 2020
                                                          Page 114                                                              Page 116
 1       A      Yes, sir, I do.                                       1       Q.     SAC would get sample piston and bolt
 2       Q.     So you knew at that point that SAC planned            2   carrier assemblies for manufacturing samples, correct?
 3   on selling the gas piston system, correct?                       3       A      Correct.
 4       A      Um, I'm just, I don't know that they're               4       Q.     Were those provided?
 5   going to sell. I don't know what they're going to sell           5       A      Yes.
 6   to, who they're going to sell, or what. I just know              6       Q.     Are they provided at the same time as the
 7   it's going to go on their product evidently. That's              7   full rifle samples?
 8   all I know.                                                      8       A      Yes, sir.
 9       Q.     The next sentence says, the offer price is            9       Q.     SAC would get product engineering support
10   $2.5 million in a one time payment or a first                   10   for the patent life, correct?
11   installment of $1.5 million and a second installment of         11       A      Yes. We're an engineering firm. We would
12   $1.1 million for total of 2.6 million. Neither of               12   support them, engineering, engineering support, but
13   those options were ultimately agreed to, correct?               13   this was based on paying the product off at one time.
14       A      Correct. I was asked whether if we had an            14       Q.     There's no mention there of charging for
15   opportunity to break it down in two payments, could I           15   engineering support, correct?
16   do it, and, if so, make an offer.                               16       A      There's no mention in there of prices or
17       Q.     And ultimately the parties agreed to two             17   charging anything, yes.
18   and a half million dollars in 25 100,000 dollar                 18       Q.     And there's no mention in the patent
19   payments, correct?                                              19   purchase agreement of charging for engineering support,
20       A      That's correct.                                      20   correct?
21       Q.     With this purchase price, SAC would receive          21       A      That's correct.
                                                          Page 115                                                              Page 117

 1   legal sign-over of documents including patent ribbon,            1       Q.     And in this email AMBI is also committing
 2   correct?                                                         2   to providing SAC with manufacturing engineering
 3      A       Yes.                                                  3   support, correct?
 4      Q.      So that was, did that mean to you that you            4       A      That's correct.
 5   would assign over the patent or AMBI would assign over           5       Q.     And there's no mention there of charging
 6   the patent to SAC as part of this sale?                          6   SAC for that manufacturing engineering support,
 7      A       With a one-time or a two-part complete                7   correct?
 8   payment, yes.                                                    8       A      Not in this email.
 9      Q.      And AMBI would provide full technical data            9       Q.     And there's nothing in the patent purchase
10   package, which is the TDP hat we talked about earlier,          10   agreement that indicates that SAC would be charged for
11   correct?                                                        11   manufacturing engineering support, correct?
12      A       Yes, sir.                                            12       A      Correct.
13      Q.      And that was ultimately provided in                  13       Q.     This email also provides that SAC will get
14   September of 2018, correct?                                     14   recommended tooling, fixture design and program process
15      A       Yes, sir.                                            15   support from AMBI, correct?
16      Q.      SAC would get from AMBI owners' manuals,             16       A      That's correct.
17   and those were provided, correct?                               17       Q.     And there's no mention of charging any
18      A       Correct.                                             18   amounts for that tooling, fixture design, and program
19      Q.      SAC would get two full rifle samples, which          19   process support, correct?
20   was provided, correct?                                          20       A      In this email, that's correct.
21      A       Yes.                                                 21       Q.     And there's nothing in the patent purchase

                                                                                                            30 (Pages 114 - 117)
                                                  Veritext Legal Solutions
                                Michael
     Case 1:20-cv-00807-JKB Document    Brown
                                     49-6                        August
                                           Filed 11/05/20 Page 7 of 10 11, 2020
                                                             Page 118                                                            Page 120

 1   agreement --                                                        1   or anybody else at SAC about the provision of support?
 2      A       That's correct.                                          2      A     No, sir.
 3      Q.      -- reflecting charging for those services,               3      Q.    Okay. So in that April 23rd meeting you
 4   correct?                                                            4   did not indicate that AMBI would charge for product
 5      A       Correct.                                                 5   support correct?
 6      Q.      And in fact there's not a single                         6      A     No, sir, but I told him I would give him
 7   communication between the parties where AMBI indicates 7                that support if he bought the patent.
 8   that it was charging or planned on charging SAC any                 8      Q.    And so now you believe that AMBI is
 9   amounts for any of the support it was providing to SAC,             9   entitled to full payment on the amounts identified in
10   correct?                                                           10   the patent purchase agreement as well as the amounts
11      A       In this writing, no. But in face-to-face                11   for providing engineering support?
12   with Jose, yes.                                                    12      A     I do.
13      Q.      Did AMBI ever send an invoice to SAC for                13      Q.    Okay. Why?
14   any engineering support, manufacturing engineering                 14      A     Why? Because they're using that
15   support, product engineering support, or tooling,                  15   technology. I gave them technology on parts that
16   fixture design, and program process support?                       16   they're running in production today.
17      A       No, we didn't.                                          17      Q.    Well, how do you know they're running it on
18      Q.      You mentioned a conversation with Jose                  18   production today?
19   where you talked about charging for support; when was              19      A     Well, believe me, I gave them this stuff
20   that conversation?                                                 20   and they were working on the machines, having fixtures
21      A       The conversation was the day of the demo,               21   built. Now, I don't actually know that they're using
                                                             Page 119                                                            Page 121

 1   which would have been April 23rd. After the demo Jose               1   the stuff to this moment but I do know that I sat down
 2   took me through the shop, explained his production                  2   with their machinist, their setup guys. I sat down
 3   woes, his list lack of production, and asked me to help             3   with Jack and transferred files, tombstones, fixtures,
 4   them with the production of a lot of their components.              4   hardware, processes, where to cut, when to cut, what
 5      Q.      April 23rd of what year?                                 5   tools to use. They were manufacturing upper receivers
 6      A       2018.                                                    6   at one per every 90-minute, and my process gave them a
 7      Q.      So that was the first time you had been to               7   process to manufacture six in their 90-minute
 8   SAC?                                                                8   timeframe.
 9      A       Correct.                                                 9      Q.    Manufacture what?
10      Q.      It's prior to this email, correct?                      10      A     Upper receivers for the AR-15 and the
11      A       Prior to this email, yes.                               11   AR-10.
12      Q.      Prior to execution of the patent purchase               12      Q.    So this engineering support that you
13   agreement, correct?                                                13   provided was separate and different from engineering
14      A       Correct.                                                14   support for the gas piston system?
15      Q.      And what did you say to Jose with regards               15      A     That particular was, yes.
16   to charging for engineering support?                               16      Q.    And you also provided engineering support
17      A       I stated to Jose that if he buys my patent              17   for the gas piston system, correct?
18   I will gladly help him with product support. I did not             18      A     Yes, sir.
19   say I would charge him. I did not give him a price.                19      Q.    Is any of that included in what you're
20   All I said was I would help SAC with their processes.              20   demanding in this complaint?
21      Q.      Was there any other conversation with Jose              21      A     Yes, sir.

                                                                                                            31 (Pages 118 - 121)
                                                     Veritext Legal Solutions
                                Michael
     Case 1:20-cv-00807-JKB Document    Brown
                                     49-6                        August
                                           Filed 11/05/20 Page 8 of 10 11, 2020
                                                           Page 122                                                              Page 124
 1       Q.    Was that a yes?                                         1   patent. They are just reduced on the outside perimeter
 2       A     Yes, sir. I'm sorry if you didn't hear me.              2   to clear SAC's handguard, or I should say Armalite
 3       Q.    Yeah, thank you. So you believe that                    3   handguard, at that point.
 4   you're entitled to full payment of the patent purchase            4       Q.     So at that point you knew that SAC intended
 5   amount plus over $200,000 for all the engineering                 5   to use its standard handguards?
 6   support you provided?                                             6       A      At that point, yes.
 7       A     Yes, sir.                                               7       Q.     Who informed you of that?
 8            (Brown Exhibit 11 was marked for purposes                8       A      I did.
 9   of identification.)                                               9       Q.     Who informed you of SAC's intent to use
10       Q.    Okay. I would like you to take a look at               10   their standard handguards?
11   Exhibit 11. That is an email that you sent to Mr.                11       A      They, when I was there they shot me two
12   Kalua on or about August 25th, 2018?                             12   samples and then they asked me if I would assemble the
13       A     I agree with that.                                     13   piston bases of the piston samples on their rifle. So
14       Q.    Yeah, and you were sending the signed                  14   I put the piston bases on their rifle, attached them,
15   agreement to him, correct?                                       15   did the machine work, and assembled them.
16       A     Correct.                                               16            And then, they shot them like that, then
17       Q.    What did you mean when you say "No let's               17   when we went to put the handguard on they then showed
18   make SAC the industry leader"?                                   18   me the handguard that went to that, and when we went to
19       A     That's me being quick and foolish of not               19   put it on we found an interference to it. So the 17th,
20   putting a W on the end of that. "Now let's make SCA              20   or it might have been the 18th, somewhere around there,
21   the industry leader." I do that quite often.                     21   in that trip, before, I was there for a week, somewhere
                                                           Page 123                                                              Page 125

 1       Q.    We all do. What did you mean when you                   1   around in that date is when I first learned what
 2   said, "Now let's make SAC the industry leader"?                   2   handguard, what gun, learned everything.
 3       A     They bought a very good patent which should             3       Q.     And when you say 17th or 18th, you're
 4   upgrade their product.                                            4   referring to September of 2018?
 5       Q.    What product, when you say it should                    5       A      Correct.
 6   upgrade their product, what product?                              6       Q.     So, you go back to AMBI's facilities and
 7       A     Their rifle line. I mean whatever the                   7   you scale-down the piston assembly system?
 8   piston system would go on.                                        8       A      That's correct.
 9            (Brown Exhibit 12 was marked for purposes                9       Q.     And you send it to -- well, who do you send
10   of identification.)                                              10   it to?
11       Q.    Would you take a look at Exhibit 12. Do                11       A      First, I want to believe, that I sent it
12   you recognize this email?                                        12   concurrently, I want to believe that I told Jason about
13       A     I do recognize this.                                   13   it, and sent, I think maybe sent Jack Oliver a copy of
14       Q.    For the record it's Bates numbered AMBI                14   it. But that was in September that, you know, that I
15   1263 and it's an email from you to Mr. Kalua on October 15            actually made the changes to the drawings and basically
16   12th, 2018. Would you agree with that?                           16   started this new scaled-down folder, but actually this
17       A     Yes, sir.                                              17   email follows up when the actual components were
18       Q.    It references a sample scaled-down piston              18   finished, before they went out to heat-treating and
19   assembly. What is that?                                          19   plating.
20       A     Assemblies, it's two of them, that I sent              20       Q.     Were the components ultimately sent to SAC?
21   them. They are the same exact system of the original             21       A      Yes, they were. I kept one for myself to

                                                                                                              32 (Pages 122 - 125)
                                                 Veritext Legal Solutions
                                Michael
     Case 1:20-cv-00807-JKB Document    Brown
                                     49-6                        August
                                           Filed 11/05/20 Page 9 of 10 11, 2020
                                                           Page 134                                                              Page 136

 1   from.                                                             1   same horsepower performance. You have to, you might
 2       Q.    Got it. I understand. You tried to                      2   have to, to get the same performance that you have to
 3   redesign, well, what did you redesign in, that you're             3   feed it more fuel. This is the same thing with this
 4   referring to in Paragraph 3?                                      4   littler system. You have to open up the gas hole to
 5       A     First of all, when I was out there, when it             5   get more pressure.
 6   hit and they didn't want to, they didn't want to modify           6      Q.      So moving down to Page 11, to Bates
 7   the handguard, which was, I was fine with. So what I              7   numbered AMBI 917.
 8   did was I took the two guns that I had assembled the              8      A       Yes, sir.
 9   with the piston systems on it, that fit everything,               9      Q.      You indicate here that you were asked by
10   minus the handguard, I milled three flats on them so             10   SAC to help with the manufacturing process for the
11   that they would clear the handguard. Them two systems 11              upper receivers, that you developed a process, that you
12   now cleared their standard handguard. We took them               12   provided CAD solids and prints of tombstones and
13   systems and we took them into the Snail Room, which is 13             fixtures for the horizontals, and that that was done
14   a little test facility to shoot into, and we shot them           14   free of charge, right?
15   guns.                                                            15      A       Yes, sir.
16       Q.    And it didn't work?                                    16      Q.      And you never sent an invoice for that
17       A     No, it worked.                                         17   work, did you?
18       Q.    Oh, okay. Well, you say here that they                 18      A       No, sir.
19   didn't function the same?                                        19      Q.      And similarly the other services that you
20       A     No. No, no, that's not, that's not what's              20   identify on AMBI 918 regarding the rail, handguard and
21   talking. I suggested piston system fits most rails, I            21   barrel nut package, the piston design bolt carrier, and
                                                           Page 135                                                              Page 137

 1   returned back to AMBI and designed three reduced                  1   development of the prototypes, those were all done free
 2   assemblies. "They would need testing and adjustments              2   of charge, correct?
 3   to make them function."                                           3      A       Yes, sir.
 4            No, what that means is when I came back to               4      Q.      And you never sent an invoice for that,
 5   AMBI and I designed the scaled-down version, okay,                5   correct?
 6   which becomes a smaller outside diameter, to keep the             6      A       That's correct.
 7   same wall thickness, the inside diameter is reduced               7      Q.      And are you seeking payment for those
 8   now, once you start changing diameters, it's no                   8   services now in this case?
 9   different than a motor in a car or piston size, you               9      A       Yes, sir.
10   wind up getting more torque, you wind up getting more            10      Q.      You then say on Page 12, which again is
11   energy out of something bigger, and you lose energy on           11   AMBI 918, about middle of the way down the page, "I
12   something smaller. So the way you govern that is, is             12   spoke with Jason on 6/01/2019 at 12 p.m. to see what
13   you now, you have to open up gas holes and require a             13   was going on with the project." Had you heard much
14   little more gas to get the same motion and effect.               14   about the project in between October of '18 when you
15       Q.    And ultimately it didn't function the same?            15   were out at SAC and June of '19?
16   That's all I'm trying to get to?                                 16      A       Yes, sir. I inquired Jason on four, five
17       A     No, it functioned the same, you just needed            17   times, and I was hold that it was on schedule. I met
18   more gas. You had to open the gas up more. What I was 18              with everybody at SAC that was at SHOT Show of 2019,
19   trying to say is you can't expect for something                  19   January 20th of 2019. Not one person, I asked
20   smaller, you can't expect to take a V-8 out of a car             20   everybody, "How is the project going?" "Oh, it's going
21   and put a 6 cylinder in there and expect it to have the          21   good." This is at SHOT Show with the owner, with

                                                                                                            35 (Pages 134 - 137)
                                                 Veritext Legal Solutions
                                 Michael
     Case 1:20-cv-00807-JKB Document 49-6Brown
                                            Filed 11/05/20 Page 10 August
                                                                   of 10 11, 2020
                                                           Page 138                                                              Page 140

 1   everybody that was involved, not one, not one mention             1   right?
 2   of any issues, and project was on target.                         2       A      No. But it's so-called my AMBI, my design
 3      Q.      Were any of these communications where you             3   that I wanted it to be successful. I don't want it to
 4   sought information or where SAC provided information in 4             be where it just sits in a closet.
 5   writing?                                                          5       Q.     Well, and in fact you had committed to
 6      A       No, sir. Phone calls and in-person.                    6   providing engineering, product engineering and
 7      Q.      You say you "spoke with Jason on 6/01/2019             7   manufacturing support as part of the agreement, right?
 8   at 12 p.m. to see what was going on with the project              8       A      Yes, sir.
 9   and I told him about Jose's email on June 1."                     9       Q.     And at that point, at least, they were
10      A       Correct.                                              10   still paying you the money, correct?
11      Q.      "Stating the piston system was still not              11       A      That's correct.
12   working."                                                        12       Q.     I want you to take to you Page 22 of this
13      A       Correct.                                              13   document, which is Bates numbered AMBI 928.
14      Q.      What did Jose say about the system not                14       A      Go ahead.
15   working?                                                         15       Q.     Did you ever provide this list to SAC?
16      A       First of all, Jose said the system was not            16       A      No, sir.
17   working. When I questioned him, and I said, what do              17       Q.     Did you develop this list?
18   you mean not working, I said I know that, I was told             18       A      I developed a list of what I know that I
19   that there was test reports and videos and things                19   used and what also the competitor that was within my
20   working. You know, goes, he changed it from not                  20   dimensions used. I might have told Jack this, in that
21   working to not in production, and they weren't up to             21   November, you know as I was trying to work with him.
                                                           Page 139                                                              Page 141

 1   running them in production.                                       1   I'm not sure. But definitely the only person I would
 2      Q.      Did he say why they weren't running them in            2   have ever said that the way it fit was Jack or my
 3   production?                                                       3   counsel.
 4      A       He didn't know. He was asking me what was              4      Q.      When did you prepare this list?
 5   up with the project, which I found crazy because nobody           5      A       In June. This was well after the Wanderley
 6   was talking to me anyway.                                         6   phone call, of the, where they all started.
 7      Q.      Did Jose mention anything else during that             7      Q.      Why don't you tell me about that phone call
 8   call?                                                             8   with Wanderley.
 9      A       Well, he, like I said, he mentioned about              9      A       Yes, sir. I was messaged by Jack. I don't
10   first saying that it wasn't working, then they weren't           10   know if it was messaged or email, but somewhere along
11   working, and then he asked me if I would help him get            11   the line I was messaged by Jack. And he said that
12   this into production or fix the problems. That's what            12   would you have a phone call, would you be willing to
13   I can remember.                                                  13   take a phone call with Wanderley. I said of course I
14      Q.      What did you say?                                     14   would. And I got the phone call and I'm trying to find
15      A       I told him I would definitely come out                15   the date and the time. I know it was June 10th, so
16   there. I had my interest in his company.                         16   let's call it, okay, I see it now, 5:55 p.m., Wanderley
17      Q.      And why did you have an interest in his               17   calls me and he --
18   company?                                                         18      Q.      What are you looking at?
19      A       I wanted them to be successful.                       19      A       I'm looking at your Page 12, the last five
20      Q.      And you weren't going to make any more                20   or six lines back down there. I received a phone call
21   money whether or not they were successful or not,                21   from Wanderley.

                                                                                                            36 (Pages 138 - 141)
                                                  Veritext Legal Solutions
